Exhibit 10.1
AMENDMENT NO. 4 TO
PROMISSORY NOTE
     THIS AMENDMENT NO. 4 TO PROMISSORY NOTE (this “Amendment”) is made as of
April 30, 2011 to that certain Promissory Note, dated as of December 31, 2007
and amended as of December 19, 2008, April 2, 2010, and March 30, 2011 in the
original principal amount of $2,000,000 (the “Note”), made in favor of Immersive
Media Corp., a corporation organized under the laws of Alberta province in
Canada now also recognized as EmberClear Corp (“Lender”), by T3 Motion, Inc., a
Delaware corporation (“Borrower”). All capitalized terms not defined herein
shall have the meanings ascribed to such terms in the Note.
RECITALS
     WHEREAS, Borrower and Lender desire to amend the terms and conditions of
the Note, in order that, among other things, the maturity date will be extended
by 20 days.
     WHEREAS, Borrower and Lender agree that Borrower has already repaid
$1,000,000 of the Note principal and that the outstanding principal amount under
the Note is $1,000,000.
AMENDMENT
     NOW, THEREFORE, in consideration of the foregoing promises and other good
and valuable consideration, the adequacy and sufficiency of which is hereby
acknowledged, the parties agree as follows:
     1. Maturity Date Extension and Interest. The maturity date of the Note
shall be amended from April 30, 2011 to May 20, 2011. A partial payment of
accrued interest totaling $50,000 was paid previously. All accrued interest
through May 20, 2011 shall be paid on May 31, 2011.
     2. Existing Terms. Except as provided herein, the Note and all of its
previous amendments shall remain in full force and effect.
     3. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
Amendment.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to
Promissory Note to be effective as of the date first above written.

                     
Borrower:
                    T3 MOTION, INC.       Acknowledged and agreed by Lender:
IMMERSIVE MEDIA CORP.    
 
                   
By:
  /s/ Kelly Anderson
 
      BY:   /s/ David Anderson
 
   
 
  Kelly Anderson, Chief Financial Officer           David Anderson, Chief
Financial Officer    

